Title: To George Washington from William Livingston, 19 July 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Raritan [N.J.] 19 July 1779.
        
        I am extremely obliged to your Excellency for your very agreeable Favour of the 16th containing the joyful Intelligence of General Wayne’s having got possession of the Fort at Stoney Point and making the British Garrison Prisoners. This will make ample Amends in a national view for their ravages on the Coast of Connecticut, tho’ it will not repair the damages of the individual Sufferers. What adds to my Joy on this occasion is, that the Blow was struck by General Wayne. Full Satisfaction for their Here we are!
        By some Accounts from New York I have reason to think that this State will soon feel the Effects of their conflagrating Genius. As far as it can be covered by the grand Army consistent with the general Exigency of Affairs, I persuade myself that your Excellency will not be unmindful of us. I have the honour to be with great Affection and Esteem Dear Sir Your Excellency’s most obedient Servant
        
          Wil: Livingston
        
      